Order entered October 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01752-CV

              STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                                V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-01696-B

                                            ORDER
       We GRANT the September 29, 2014 unopposed motion of appellants Stutz Road

Limited Partnership and William D. White, III for an extension of time to file a reply brief and

extend the time to October 27, 2014.

       We GRANT the September 30, 2014 motion of appellant Len-Mac Development Corp.

for an extension of time to file a reply brief and extend the time to October 21, 2014.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE